EXHIBIT 10.4.10 [EXECUTIVE RESTRICTED STOCK GRANT NOTICE] INVENTIV HEALTH, INC. Notice of Grant of Shares of Restricted Common Stock Grantee:NAME Number of Shares:# OF SHARES Grant Date:DATE The Grantee named above has been awarded # OF SHARES restricted shares (the “Restricted Stock”) of the common stock, par value $.001 per share, of inVentiv Health, Inc. (the "Company").This Notice of Grant outlines certain terms and conditions of the award.The Restricted Stock is granted under and will be governed by terms of the inVentiv Health, Inc. 2006 Long-Term Incentive Plan (the “Plan”).Capitalized terms used and not otherwise defined herein have the meanings assigned to them in the Plan. 1.
